Citation Nr: 0425623	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  02-20 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to compensation under Title 38, United States 
Code, Section 1151 for the residuals of a Staph infection, 
including the loss of sternal bone and chest muscles, as a 
result of negligent medical treatment provided by the New 
Orleans VA Medical Center in June through August 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to January 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefit sought on 
appeal.

A review of the claims folder reveals that this matter must 
be remanded to cure a procedural defect and to perform 
additional development as outlined below.  Accordingly, this 
claim is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The record reveals that in October 2001, the veteran 
requested compensation under 38 U.S.C. Section 1151.  He 
asserted that he developed a Staph infection following 
coronary artery bypass graft surgery at the VA Medical Center 
in New Orleans, Louisiana, in June 1999, and that he has been 
unable to work since that time.  Treatment records 
surrounding the veteran's hospitalization have been obtained 
and reflect that he underwent bypass surgery on June 17, 
1999, was discharged to home on June 23, 1999, and was 
readmitted to the New Orleans VA Medical Center on June 25, 
1999, on transfer from a private medical facility subsequent 
to the veteran presenting for treatment stating that his 
chest wound had opened as a result of his coughing.  A 
culture taken by VA upon being readmitted appears to be 
negative for a Staph infection; however, the June 25, 1999, 
Operation Report includes a diagnosis of infected sternal 
wound.  Likewise, on June 28, 1999, the veteran required 
additional surgery and a pre- and post-operative diagnosis of 
sternal wound infection is of record on that date.  The 
veteran required three more surgeries in July 1999, 
apparently resulting from continued infection as both yeast 
and Candida infections are noted in the treatment records.  

The Board notes that the appellant's claim under 38 U.S.C.A. 
§ 1151 was filed in October 2001.  As such, it must be 
adjudicated in accord with the revised version of 38 U.S.C.A. 
§ 1151.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  Thus, 
to prevail, the appellant must show that his disability was 
either an unforeseen event or the result of VA negligence, in 
other words that VA was at fault.  

Treatment records do not contain a medical opinion as to the 
presence or absence of careless or negligent treatment.  In 
this regard, the veteran underwent VA examination in 
September 2002 and was found to have a large chest and 
abdominal scar from complications of coronary bypass graft 
and a history of sternal dehiscence with subsequent 
infections.  However, the examiner stated that it was not 
possible to render an opinion as to the presence of any 
negligence, stating that the institution involved address the 
question.  The examiner stated that additional opinions 
should be obtained, if required, from a general surgeon, 
orthopedic surgeon, or neurologist.  

In November 2002, internet research was performed at the RO 
and the Statement of the Case issued that month reflects that 
treatise evidence showing that complications from coronary 
artery bypass graft surgery may result from many risk factors 
that the veteran engaged in, like smoking cigarettes, and are 
normal occurrences.  The Board notes that it may only 
consider independent medical evidence of record to support 
its findings and cannot render its own medical conclusions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, 
absent a medical opinion to support the findings that the RO 
included in its Statement of the Case with respect to the 
absence of negligence in this veteran's particular case, the 
treatise evidence can only be considered as showing the 
likelihood of post-surgical infections in general.

Finally, the veteran and his wife credibly testified before 
the Board via video conference in April 2003 that the 
conditions at the New Orleans VA Medical Center were 
unsanitary and they believed that the surgical wound 
infections resulted from VA personnel subjecting the veteran 
to unclean areas, including a floor of the medical center 
that was under construction, and unsanitary conditions such 
as boarding the veteran in a room with no hot water.  The 
veteran also testified that his treating physician at the VA 
Medical Center in Biloxi was upset when he saw the veteran's 
post-surgical condition.

Subsequent to the April 2003 video conference, the Board 
received statements from five of the veteran's relatives who 
visited him in the New Orleans Medical Center and 
corroborated he and his wife's testimony with respect to the 
conditions of the facility.  The veteran, however, did not 
submit a waiver of review of the new evidence by the RO.  The 
RO has not had the opportunity to consider the statements of 
the veteran's family members.  

Under the circumstances, the Board finds that additional 
evidence is required in order to determine if the veteran's 
current disability is a result of VA's carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault in furnishing hospital care, to 
include obtaining a statement from the veteran and the New 
Orleans VA Medical Center, an attempt to obtain post-
hospitalization treatment records from the VA Medical Center 
Biloxi, and a medical opinion.  

Accordingly, the Board will defer further appellate 
consideration of this case.  This appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for the following actions:  

1.  The veteran should be contacted and 
requested to submit a statement as to his 
activities from the time of his discharge 
from the VA Medical Center in New Orleans 
on June 23, 1999, through his trip to the 
emergency room on June 25, 1999.  This 
statement should include whether the 
veteran smoked cigarettes during that 
time period, left his home, dressed his 
wound, etc.

2.  The New Orleans VA Medical Center 
should be contacted and requested to 
submit a statement, to the best of their 
ability, as to: (a) whether the facility 
was under construction/ refurbishment in 
June to August 1999 and, if so, what 
areas of the hospital were affected; (b) 
whether they continued to see patients on 
the floors being refurbished; (c) what 
its policy is with respect to issuing 
gloves, masks and/or gowns in the 
intensive care units; and (d) whether any 
patient rooms without hot water were used 
for patient care during the period of 
June to August 1999.  If the VAMC is 
unable to comply with any part of this 
request, it should so state, and give 
reasons therefore (i.e., no available 
records, etc.).

3.  All VA treatment records from the VA 
Medical Center in Biloxi, Mississippi, 
dated after August 1999 should be 
obtained and associated with the 
veteran's claims folder.

4.  Following receipt of the above 
requested evidence, a qualified physician 
should be requested to review the 
veteran's claims folder and render an 
opinion as to whether it is at least as 
likely as not (i.e., a probability of 50 
percent or greater) that the sternal 
wound infections experienced by the 
veteran in June through August 1999 were 
the result of carelessness, negligence, 
lack of proper skill, error in judgment 
or similar instance of fault on the part 
of the New Orleans VA Medical Center.  As 
noted in the September 2001 VA 
examination report, the examiner should 
provide an opinion as to as to whether 
any additional opinions are necessary 
from a general surgeon, orthopedic 
surgeon, and/or neurologist, as 
appropriate, to resolve this issue.

5.  Upon completion of all requested 
development, the RO should again review 
the issue on appeal.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	T. STEPHEN ECKERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




